MARKETING AGREEMENT




THIS AGREEMENT made and entered into this 24th day of March 2008, by and between
The Cervelle Group, a Delaware LLC, hereinafter referred to as “Cervelle” and
Sanguine Corporation, a Nevada corporation hereinafter referred to as "Company".




WITNESSETH:




For and in consideration of the mutual promises and covenants contained herein
the parties hereto agree as follows:




1.

ENGAGEMENT.  Company hereby hires and engages Cervelle as an independent
contractor on a non-exclusive basis; and, Cervelle does hereby accept engagement
as an independent contractor by the Company upon the terms and conditions
hereinafter set forth.  Cervelle shall not have the authority to act on behalf
of or to enter into agreements on behalf of THE COMPANY.




2.

TERM.  The term of this Agreement shall be from the 24th day of March 2008, to
the 365th day from the effective date of this Agreement.  




3.

DUTIES AND OBLIGATIONS OF CERVELLE.  Cervelle shall have the following duties
and obligations under this Agreement:




3.1. Establish a financial public relations methodology designed to increase
awareness of the Company within the investment community.




3.2. Assist the Company in the implementation of its business plan and in
accurately disseminating information to the market place, which information has
been provided by the Company.




3.3. To expose the Company to a broad network of active retail brokers,
financial analysts, institutional fund managers, private investors and active
financial newsletter writers.




3.4. Prepare Company corporate profile and fax sheets.




3.5  Conduct a tele-marketing campaign to the brokerage community.




 

3.6. Direct mail the Company profile to selected investors, stockbrokers,
institutional fund managers and financial analysts.




3.7 Assist the Company in the preparation of all press releases and coordinate
the release of such releases with the Company.




3.8. Fax press releases, Company profile to brokers, institutional fund
managers, financial analysts and investors.




ALL OF THE FOREGOING CERVELLE PREPARED DOCUMENTATION CONCERNING THE COMPANY,
INCLUDING, BUT NOT LIMITED TO, DUE DILIGENCE REPORTS, CORPORATE PROFILE, FAX
SHEETS, AND QUARTERLY NEWSLETTERS, SHALL BE PREPARED BY





--------------------------------------------------------------------------------

CERVELLE FROM MATERIALS SUPPLIED TO IT BY THE COMPANY AND SHALL BE APPROVED BY
THE COMPANY PRIOR TO DISSEMINATION BY CERVELLE.




4.

CERVELLE'S COMPENSATION.  Company hereby covenants and agrees to pay, a total
compensation to Cervelle of  the following:

·

$20,000 US Cash and 250,000 shares of common stock of the Company which shares
shall be “restricted securities” as that term is defined under rule 144 payable
upon execution of the Agreement

·

250,000 shares of common stock which shares shall be “restricted securities” as
that term is defined under rule 144, which shares shall be payable on September
3rd 2008




5.

CERVELLE'S EXPENSES AND COSTS.  Company shall pay all costs and expenses
incurred by Cervelle, its directors, officers, employees, and agents, in
carrying out its duties and obligations pursuant to the provisions of this
Agreement, excluding Cervelle's general and administrative expenses and costs,
but including and not limited to the following costs and expenses; provided, all
cost and expense items in excess of $1.00 are approved by the Company prior to
Cervelle's incurrence of the same:




5.1. Travel expenses, including, but limited to transportation, lodging and food
expenses, when such travel is conducted on behalf of the Company. (If requested)




5.2. Seminars, expositions, money and investment shows.




5.3. Radio and television time and print media advertising costs.




5.4. Subcontract fees and costs incurred in preparation of research reports.




5.5. Cost of on site due diligence meetings.




5.6. Printing and publication costs of brochures and marketing materials.




5.7.

Printing and publication costs of Company annual reports.




5.8.

Postage on all packages mailed.




5.9.

Conference Calls set up by company and Agreed to by Client.




Company shall pay to Cervelle all costs and expenses incurred with ten (10) days
of receipt of Cervelle's written invoice for the same.




6.

COMPANY'S DUTIES AND OBLIGATIONS.  Company shall have the following duties and
obligations under this Agreement.




6.1. Cooperate fully and timely with Cervelle so as to enable Cervelle to
perform its obligations under this Agreement.

















--------------------------------------------------------------------------------




6.2.  Within one (1) day of the date of execution of this Agreement to deliver
to Cervelle a complete due diligence package on the Company including all the
Company's filings with Securities and Exchange Commission within the last twelve
months, the last twelve months of press releases on the Company and all other
relevant materials, including but not limited to corporate reports, brochures,
and the like; a list of the names of addresses of all the Company's shareholders
known to the Company; and, a list of the brokers and market makers in the
Company's securities and which have been following the Company.




6.3. The Company will act diligently and promptly in reviewing materials
submitted to it from time to time by Cervelle and to inform Cervelle of any
inaccuracies contained therein prior to the dissemination of such materials.




6.4. Immediately give written notice to Cervelle of any change in its financial
condition or in the nature of its business or operations which had or might have
an adverse effect on its operations, assets, properties or prospects of its
business.




6.5. Immediately pay all costs and expenses incurred by Cervelle under the
provisions of this Agreement when presented with invoices for the same by
Cervelle.




6.6. Give full disclosure of all material facts concerning the Company to
Cervelle and to up date such information on a timely basis.




6.7. Promptly pay the compensation due Cervelle under the provisions of this
Agreement.




7. INDEPENDENT CONTRACTOR.  Cervelle is retained under the terms of this
Agreement as an independent contractor and nothing herein shall be construed as
creating an employer/employee relationship, partnership or joint venture between
the parties.  Cervelle shall be solely liable for the payment of any taxes
imposed or arising out of the payment of the compensation to it by the Company
as set forth in this Agreement including taxes imposed by Internal Revenue Code
Sections 3508; 6153 and sections 1401 through 1403.  The Company agrees to the
following rights of Cervelle consistent with an independent contractor
relationship:




a)

Cervelle has the rights to perform services for others during the term of this
Agreement;

c)

Cervelle will furnish all equipment and materials used to provide the services
required by this Agreement;

d)

Cervelle has the right to hire assistants as subcontractors, or to use its
employees to provide the services required by this Agreement, provided that the
Company is not liable for resulting cost; and

e)

Neither Cervelle nor its employees or agents shall be required to devote full
time to performing the services required by this Agreement.




















--------------------------------------------------------------------------------

8.

NONDISCLOSURE.  Except as may be required by law, Company, its officers,
directors, employees, agents and affiliates shall not disclose the contents and
provisions of this Agreement to any individual or entity without Cervelle's
expressed written consent.




9.

COMPANY'S DEFAULT.  In the event of any default in the payment of Cervelle's
compensation to be paid to it pursuant to this Agreement, or any other charges
or expenses on the Company's part to be paid or met, or any part or installment
thereof, at the time and in the manner herein prescribed for the payment thereof
and as when the same becomes due and payable, and such default shall continue
for five (5) days; and such default shall continue for five (5) days after
Cervelle has given Company written notice thereof, or if a petition in
bankruptcy is filed by the Company, or if the Company is adjudicated of
bankrupt, or if the Company shall compound its debts or assign over its assets
or its effects for the payments thereof, or if a receiver shall be appointed of
the Company's property, then upon the happening of any of such events, Cervelle
shall have the right, at its option, forthwith or there after to accelerate all
compensation, costs and expenses due or coming due hereunder and to recover the
same from the Company by suit or otherwise; and further, to terminate this
Agreement. The Company covenants and agrees to pay all reasonable attorney fees,
paralegal fees, costs and expenses of Cervelle, including court costs,
(including such attorney fees, paralegal fees, costs and expenses incurred on
appeal) if Cervelle employs an attorney to collect the aforesaid amounts or to
enforce other rights of provided for in this Agreement in the event of any
default as set forth above and the same shall be payable regardless of whether
collection or enforcement is effected by suit or otherwise. Further, until
Cervelle has received the initial monthly amount(s) Cervelle shall not be
required to commence performing hereunder.




10.

COMPANY'S REPRESENTATIONS AND WARRANTIES.  Company represents and warrants to
Cervelle for the purpose of inducing Cervelle to enter into and consummate this
Agreement as follows:




10.1. Company has the power and authority to execute, deliver and perform this
Agreement.




10.2. The execution and delivery by the Company of this Agreement has been duly
and validly authorized by all requisite action by the Company.  No license,
consent or approval of any person is required for the Company's execution and
delivery of this Agreement.




10.3. This Agreement has been duly executed and delivered by the Company. This
Agreement is the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its respective terms, subject to the
effect to any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law effecting creditors' rights generally and to general principals of
equity.




10.4.  The execution and delivery by the Company of this Agreement does not
conflict with, constitute a breach of or a default thereunder (i) any applicable
law, or any applicable rule, judgment, order, writ, injunction, or decree of any
court; (ii) any applicable rule or regulation of any administrative agency or
other governmental authority; (iii) the certificate of incorporation and By-Laws
of the Company; (iv) any agreement, indenture, instrument or contract to which
the Company is now a party or by which it is bound.

















--------------------------------------------------------------------------------




10.5. No representation or warranty by the Company in this Agreement and no
information in any statement, certificate, exhibit, schedule or other document
furnished, or to be furnished by the Company to Cervelle pursuant hereto, or in
connection with the transactions contemplated hereby, contains or will contain
any untrue statement of a material fact, or omits or will omit to state a
material fact necessary to make the statements contained herein or therein not
misleading.  There is no fact which the Company has not disclosed to Cervelle,
in writing, which materially adversely affects, nor, so far as the Company can
now foresee, may adversely effect the business, operations, prospects,
properties, assets, profits or condition (financial or otherwise) of the
Company.




11.

DISCLAIMER BY CERVELLE.  CERVELLE WILL BE THE PREPARER AND PUBLISHER OF CERTAIN
MATERIALS CONCERNING THE COMPANY.  CERVELLE       MAKES NO REPRESENTATIONS AND
WARRANTIES THAT ITS SERVICES (i) WILL RESULT IN ANY ENHANCEMENT TO THE COMPANY;
(ii) CAUSE THE BID AND/OR ASK PRICE OF THE COMPANY'S PUBLICLY TRADED SECURITIES
TO INCREASE; (iii) WILL CAUSE ANY PERSON TO PURCHASE THE COMPANY'S SECURITIES;
OR, (iv) WILL CAUSE ANY PERSON TO LEND MONEY TO OR INVEST IN OR WITH THE
COMPANY.




12.

CERVELLE CONFIDENTIALITY AGREEMENT.  Cervelle acknowledges that during the
performance of its duties and obligations pursuant to this Agreement it shall
receive information on the Company which is not known to the public; i.e.,
confidential information.  Cervelle will use the Company's confidential
information only for the purposes of fulfilling its duties and obligations under
this Agreement and for no other purpose; nor, shall Cervelle disclose to others
such confidential information, except to those individuals or entities who are
directly involved in the Company. Cervelle's performance under this Agreement,
each of such individuals or entities having first agreed, in writing, are to be
bound by the provisions of this paragraph.  Cervelle's obligations of
confidentiality shall not apply to information (i) known to or owned by Cervelle
prior to the date of this Agreement, (ii) developed by Cervelle independent of
the Company, (iii) was at the time of disclosure to Cervelle or thereafter
became public knowledge through no fault or omission of Cervelle; or, (iv) was
lawfully obtained by Cervelle from a third party under no obligation of
confidentiality to the Company.  Upon completion of its services and upon the
Company's written request, all materials, including original documentation,
provided by the Company to Cervelle will be returned to the Company. (v) Under
this Agreement, Cervelle shall receive information which is not known to the
public.  The only two individuals from Cervelle that will review this
information are the managing partners: David Donlin and Rob M. Karbowsky. All
individuals employed or contracted by Cervelle will follow strict adherence to
the SEC Fair Disclosure Act of 2000.




13.

OWNERSHIP OF MATERIALS.  All right, title and interest in and to materials
produced by Cervelle under this Agreement shall be and remain the sole and
exclusive property of       Company.  




14.

LIMITATION OF CERVELLE LIABILITY.  If Cervelle fails to perform its duties and
obligations hereunder, its maximum liability to the Company shall not exceed the
lesser of (i) the amount of cash compensation Cervelle has received from the
Company under Paragraph 4 of this Agreement; or,

















--------------------------------------------------------------------------------

(ii) the actual damage suffered by the Company as a result of such
non-performance.  IN NO EVENT WILL CERVELLE BE LIABLE FOR ANY INDIRECT, SPECIAL,
OR CONSEQUENTIAL DAMAGES NOR FOR ANY CLAIM AGAINST THE COMPANY BY ANY PERSON OR
ENTITY ARISING FROM OR IN ANY WAY RELATED TO THIS AGREEMENT, UNLESS SUCH DAMAGES
RESULT FROM THE USE, BY CERVELLE, OF INFORMATION NOT AUTHORIZED BY THE COMPANY.




15.

MISCELLANEOUS.




15.1. Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing, and shall be deemed to have been duly given
when delivered personally or sent by registered or certified mail, return
receipt requested, postage prepaid to the Parties hereto at their addresses
indicated hereinafter.  Either party may change his or its address for the
purpose of this paragraph by written notice similarly given.  Party’s addresses
are as follows:




COMPANY:  Sanguine Corporation

Cervelle Group:

         101 East Green Street,

238 N. Westmonte Drive Ste.270

         #6 Pasadena, California  91105

Altamonte Springs, FL 32714

        (626) 405-0079

407-475-9966

Fax: 407-475-9859




15.2. Entire Agreement.  This Agreement represents the entire Agreement between
the parties in relation to the subject matter hereof and supersedes all prior
agreements between such parties relating to such subject matter.




15.3. Amendment of Agreement.  This Agreement may be altered or amended, in
whole or in part, only in writing signed by the party against whom enforcement
is sought.




15.4. Waiver.  No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other subsequent breach or condition, whether of a
like or different nature.




1.5. 5 Captions.  The captions appearing in this Agreement are inserted as a
matter of convenience and for reference and in no way affect this Agreement,
define, limit or describe its scope or any of its provisions.




15.6. Situs.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida.  Venue shall be Orange County, Florida.




15.7. Benefits.  This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their heirs, personal representatives, successors and
assigns.




15.8. Severability.  If any provision of this Agreement shall be held to be
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and shall not in any way affect or render invalid or
unenforceable any other provision of this Agreement, and

















--------------------------------------------------------------------------------

this Agreement shall be carried out as if such invalid or unenforceable
provision were not contained herein.







15.9. Number of Parties.  The singular shall include the plural and the plural
the singular and one gender shall include all genders.  As used in this
Agreement the term Affiliate means a person, directly or indirectly through one
or more intermediaries, controls or is controlled by, or is under, control with,
the Company.




15.10. Currency.  In all instances, references to monies used in this Agreement
shall be deemed to be United States dollars.




15.11. Multiple Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of such
counterparts shall constitute one (1) instrument.




 15.12. Cancellation.  Under the terms of this Agreement, this Agreement may not
be canceled for the first one hundred eighty (180) days. After the 180th day,
Client may cancel the contract at any time upon five (5) days prior written
notice to Cervelle.




IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.




COMPANY:  Sanguine Corporation




By: /s/ David Nelson

Its: Chief Financial Officer

Date: March 19, 2008













 

The Cervelle Group

Delaware, LLC

By: /s/ Rob Karbowsky

Its: President

Date: 3/19/2008


















